Per Curiam:
Appeal dismissed, but as respondents neither appeared nor submitted a brief, no costs are allowed.
The order is not appealable. The fact that leave to appeal was granted by the court below does not give this court jurisdiction. It can obtain jurisdiction through the granting of leave to appeal only in the certain cases that are specified. (See Mun. Ct. Code, § 154, subd. 7, since amd. by Laws of 1925, chap. 637.) The motion should have been granted. (See Wilson v. Simpson, 84 N. Y. 674; Drake v. Hodgson, 119 Misc. 288; affd., 203 App. Div. 856.)
Present: Cfopsey, Lazansey and MacCrate, JJ.